ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 14, 1966 (188 So.2d 7) reversing the judgments of the Circuit Court for Dade County, Florida in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 5, 1967 (197 So.2d 492) and mandate dated April 21, 1967 now lodged in this court quashed this court’s judgment and remanded the causes with directions to affirm the judgments of the lower court;
Now, therefore, It is Ordered that the mandate of this court issued in these causes on July 15, 1966 is withdrawn, the opinion and judgment of this court filed June 14, 1966 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgments of the circuit court appealed from in these causes are reinstated and affirmed. Costs allowed shall be taxed in the Circuit Court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).